Citation Nr: 0333469	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  03-24 007	)	DATE
	)
	)



THE ISSUE

Whether a March 1983 Board of Veterans' Affairs (Board) 
decision denying service connection for a psychiatric 
disorder should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Lewis C. Fichera, Esq.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The veteran had active military service from January 1957 to 
March 1957.  

In October 1981 the veteran submitted a claim for service 
connection for anxiety neurosis.  In May 1982, the RO denied 
this claim.  In March 1983, the Board issued a decision that 
confirmed the RO's decision and denied the claim for service 
connection.

Board decisions in June 1984, April 1986, and August 1987 
confirmed the denial of service connection for a psychiatric 
disability.  

In January 1990, the RO denied the veteran's claim of 
entitlement to a total rating for compensation based on 
individual unemployability (TDIU).  In March 1991 the Board 
confirmed the denial of TDIU.

In March 1992 the United States Court of Veterans Appeals 
(now Court of Appeal for Veterans Claims) (Court), granted 
VA's unopposed motion and remanded the case to the Board, in 
part, for adjudication of a claim for service connection for 
a psychiatric disability as inextricably intertwined with the 
TDIU issue.  

In August 1993, following remand by the Board, the RO granted 
entitlement to TDIU effective in November 1989.  In August 
1994 the veteran claimed that there was CUE as to the 
effective date established in the August 1993 decision.  In 
August 1995, the RO denied the veteran's claim of CUE as to 
the effective date for TDIU.  

In November 1996 the RO granted service connection for a 
psychiatric disability, major depression, effective June 13, 
1990.  The veteran expressed disagreement as to the effective 
date of the grant of service connection.  

In December 1996 the veteran asserted that the proper 
effective date for the grant of service connection for major 
depression should have been the date of his original claim in 
1981.  A joint motion for remand subsequently adopted by the 
Court describes the December 1996 communication as asserting 
that there was CUE in "the original denials of service 
connection for anxiety disorder."

Later in December 1996, the RO established March 6, 1987 as 
the effective date for the grant of TDIU.

In June 1998 the Board issued a decision that, in part, 
denied an effective date earlier than March 6, 1987 for the 
grant of TDIU.  The decision was appealed to the Court and, 
in accordance with a joint motion for remand, vacated and 
remanded to the Board.

In January 2000, the Board issued a decision that granted a 
100 percent evaluation for major depression, granted an 
effective date of January 11, 1990 for service connection for 
major depression, and denied entitlement to an effective date 
earlier than March 6, 1987 for the grant of TDIU. 

In April 2000, the RO issued a rating decision that 
implemented the Board's decision, and established an 
effective date of January 11, 1990 for the grant of the 100 
percent rating for major depression.

The veteran's representative submitted, what he described as 
a notice of disagreement, with the April 2000 decision, in 
June 2000.  The veteran specifically took issue with that 
decision's failure to adjudicate the claim of CUE in the 
original decision denying service connection for a 
psychiatric disability; and entitlement to an earlier 
effective date for TDIU.

In an April 2002 rating decision, the RO found that there was 
no error in prior decisions that had denied entitlement to 
service connection for a psychiatric disability and that 
there was no CUE as to the effective date established for 
major depression.  The RO also found that there was no CUE 
with respect to the effective date of the grant of TDIU.  

The veteran submitted a notice of disagreement in June 2002.  
The veteran asserted that there was error in the denials of 
service connection and in the assignment of the effective 
date for the grant of TDIU.  The RO issued a statement of the 
case (SOC) in January 2003.  The issues were listed as 
"Whether the decision to assign June 11, 1990, as the 
effective date of service connection for major depression was 
clearly and unmistakably erroneous;" and "whether the 
decision to assign March 6, 1987 as the effective date of 
entitlement to individual unemployability was clearly and 
unmistakably erroneous."

In a February 2003 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the veteran's representative noted that the SOC had 
misstated the issues.  He reported that the veteran was not 
claiming error in the effective dates assigned for service 
connection for depression or TDIU.  Instead, he was asserting 
CUE in the RO's May 1982 decision and the Board's March 1983 
decision.  

Although the RO has certified the issues listed on the 
statement of the case as being on appeal, no substantive 
appeal has been submitted with regard to those issues.  The 
veteran has offered argument only as to the issue considered 
in this decision and in an August 2003 letter, the veteran 
was advised that this was the issue that the Board was 
considering.  The Board cannot adjudicate a claim for which 
an appeal has not perfected.  An appeal is not perfected in 
the absence of a substantive appeal.  Fenderson v. West, 12 
Vet. App. 119, 131 (1999); cf VAOGCPREC 09-99; 64 Fed. Reg. 
52,376(1999) (holding that the Board has jurisdiction to 
determine in the first instance that a substantive appeal has 
not been filed, but must provide prior notice when the issue 
is certified for appeal or the appellant is other wise lead 
to believe that the issue is on appeal).  It is apparent that 
the veteran does not believe that the issues listed on the 
substantive appeal are properly before the Board.  Indeed, he 
has written that he does not want these issue considered. 

In addition, the Board interprets the representative's 
February 2003 VA Form 9 as a withdrawal of the notice of 
disagreement filed with respect to the April 2002 decision.  
See 38 C.F.R. § 20.204 (2003). 

In June 2003 the veteran submitted a motion to amend the 
docket number on his case.  In August 2003, the Board advised 
the veteran that the motion was granted.  Later in August 
2003, the motion was granted.  He was advised later that 
month of the docket number that had been assigned.

The veteran has claimed CUE in the May 1982 decision that 
denied entitlement to service connection for anxiety 
disorder, and the March 1983 Board decision that affirmed the 
May 1982 decision.  However, the May 1982 decision was 
subsumed, by the Board decision.  Thereby, precluding a claim 
of error in the May 1982 RO decision.  Duran v. Brown, 7 Vet. 
App. 216, 224 (1994); Scott v. Brown, 7 Vet. App. 184, 190-91 
(1994); accord Johnston v. West, 11 Vet. App. 240, 241 
(1998); VAOPGCPREC 14-95; 38 C.F.R. 20.1104 (2003).  As such, 
the sole issue before the Board is that noted on the cover 
page of this decision.  


FINDINGS OF FACT

The moving party has not alleged an error in the Board's 
March 1983 decision that, had it not been made, would have 
manifestly changed the outcome.


CONCLUSION OF LAW

Clear and unmistakable error has not been demonstrated in 
the Board's March 1983 decision.  38 C.F.R. § 20.1403(d)(2) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.--(1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.
 
At the time of the March 1983 decision, service connection 
could be granted for disability resulting from personal 
injury suffered or disease contracted in the line of duty, 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C. 331 (West 
1982).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (1982 & 1983).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury 
or disease existed prior thereto.  38 C.F.R. § 3.304(b) 
(1982 & 1983).  

Mere congenital or developmental defects, absent, displaced 
or supernumerary parts, refractive error of the eye, 
personality disorder and mental deficiency are not diseases 
or injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1982 & 
1983).  

Mental deficiency and personality disorder will not be 
considered as disabilities under the terms of the schedule . 
. . Formal psychometric tests are essential in the diagnosis 
of mental deficiency.  Brief emotional outbursts or periods 
of confusion are not unusual in mental deficiency or 
personality disorders and are not acceptable as the basis 
for a diagnosis of psychotic reaction.  38 C.F.R. § 4.127 
(1982 & 1983).  

VA's General Counsel issued a precedential decision, in 
which it invalidated 38 C.F.R. § 3.304(b), finding it 
inconsistent with 38 U.S.C.A. § 1111 (West 2002).  See 
VAOPGCPREC 3-2003 (July 16, 2003).  The United States Court 
of Appeals for Veterans Claims has held that a successful 
CUE claim cannot be based upon a change (or 
reinterpretation) of the law, and the Board is bound to 
apply the law as it existed at the time of the challenged 
decision.  Jordan v. Principi, __Vet. App.__, No. 00-0206 
(Sept. 24, 2003).  

In the March 1983 decision, the Board found that the veteran 
was not entitled to service connection for anxiety neurosis.  
The Board noted the veteran's contentions that he had not 
exhibited a psychiatric disorder prior to service and that 
the stress and mistreatment he experienced during basic 
training had given rise to an anxiety neurosis.  The Board 
considered the veteran's service medical records, which 
reflected that the veteran exhibited no pre-existing 
psychiatric disorder upon entry into service.  The Board 
also considered that the veteran's service separation 
examination did report a positive finding of psychiatric 
disorder, although the disorder was not specified.  The 
veteran had been discharged as not meeting the minimum 
induction standards.  

Additionally, the Board considered post-service medical 
evidence, in particular documentation of the veteran's 
diagnosis for anxiety neurosis in October 1981.  The Board 
also considered lay statements submitted on behalf of the 
veteran.  In its analysis and conclusion, the Board noted 
that the first post-service treatment for anxiety neurosis 
was some 25 years following the veteran's service, and that 
symptomatology noted in service was diagnostic of either a 
personality disorder or an acute situational reaction, 
neither of which could be service connected.  Based on these 
findings the veteran's appeal was denied.  

In the February 2003 motion claiming CUE in the Board's 
March 1983 decision, the moving party asserted that VA 
failed to apply the presumption of soundness at entry onto 
active service, that VA failed to apply the correct facts, 
and that it applied the law incorrectly to the facts.  It 
was also asserted that the veteran provided testimony 
concerning his physical and mental abuse in service and this 
had not been considered by the Board.  
 
In its March 1983 decision, the Board presumed the veteran 
to have been in sound condition at his entry into service.  
There is no discussion in the decision of a preexisting 
psychiatric disability.  Since the Board considered the 
veteran to have been sound at service entrance, there could 
be no error based on a failure to apply that presumption.

A review of the 1983 decision also reflects that the Board 
considered all evidence of record at the time of its 
decision, to include the veteran's September 1982 testimony 
that he had been abused and mistreated during basic 
training.  

The moving party also has asserted that VA did not procure 
the veteran's social security records.  During his hearing 
testimony, the veteran identified treatment from private 
doctors and reported being committed to psychiatric 
institutions.  A failure in the duty to assist cannot 
constitute clear and unmistakable error.  38 C.F.R. 
§ 20.1403(d)(2); see also Cook v. Principi, 258 F.3d 1311 
(Fed. Cir.).  As such, failure on the part of VA to procure 
social security records or records associated with non-VA 
treatment does not constitute CUE.  

Finally, the moving party has contended that VA was biased 
toward the veteran due to his short length of service.  
However, he has pointed to no evidence to support this 
contention.  Even assuming that the contention was true, he 
has pointed to no evidence that the outcome would have un-
debatably been different but for the claimed prejudice.  

The regulations as they then existed required VA to consider 
the circumstances of a veteran's service.  

The applicable regulation provided that:

Each disabling condition shown by a 
veteran's service records, or for which 
he seeks service connection must be 
considered on the basis of the places, 
types and circumstances of his service as 
shown by service records, the official 
history of each organization in which he 
service, his medical records and all 
pertinent medical and lay evidence.  
Determinations as to service connection 
will based on review of the entire 
evidence of record, with due 
consideration to the policy of the 
Veterans Administration to administer the 
law under a broad and liberal 
interpretation consistent with the facts 
in each individual case.  

38 C.F.R. § 3.303(a) (1983).  

Since he has not pointed to any outcome determinative error 
in the March 1983 decision, the veteran's motion must be 
denied.


ORDER

The motion for revision of the Board's March 1983 decision 
on the basis of CUE is denied.  



                       
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



